DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
REJOINDER
Claims 1-5, 7, 12-17 are allowable. Claims 6, and 8-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of embodiment 1, embodiment 2, and embodiment 3, as set forth in the Office action mailed on 5/28/2020, is hereby withdrawn and claims 6, and 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S REASON FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, You (US PGPub 2010/0301413), either alone or in combination, fails to teach or fairly suggest the feature:
As recited in claim 1:

a second circuit constituted by a transistor that has a CMOS structure and is located on a second N-type buried layer in the second region and isolated from the first N-type buried layers;
a first N-type plug region located in the first boundary region and configured to set a potential of the first N-type buried layer; 
a second N-type plug region located in the second boundary region and configured to set a potential of the first N-type buried layer; 
a first P-type buried layer on a second region side of the second boundary region; 
a P-type well on the first P-type buried layer; 
a first P-type layer on the P-type well; and 
second P-type layers in direct contact with both sides of the first N-type plug region and the second N-type plug region, 
wherein the second N-type buried layer is configured to be set at a different potential than the first N-type buried layer.”

As recited in claim 2:
“a first circuit constituted by a transistor that has a DMOS structure and located on a first N-type buried layer in the first region; 
a second circuit constituted by a transistor that has a CMOS structure and located on a first P-type layer that is located on a second N-type buried layer in the second region and isolated from the first N-type buried layer; 
a P-type buried layer on a second region side of the boundary region; 
a P-type well on the P-type buried layer; and 
a second P-type layer on the P-type well, 
wherein the second N-type buried layer is configured to be set at a higher potential than the P-type substrate to electrically isolate the second circuit from the P-type substrate by a reverse-voltage PN junction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2896